Citation Nr: 0601574	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-08 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, 
prior to August 29, 2002, for the service-connected 
nephrolithiasis.

2.  Entitlement to a rating in excess of 30 percent from 
August 29, 2002, for the service-connected nephrolithiasis.

3.  Entitlement to an initial compensable rating for the 
service-connected ventral hernia, status post repair.  

4.  Entitlement to an initial compensable rating for the 
service-connected scar associated with the post operative 
ventral hernia.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1993 to 
February 2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO granted service connection for 
nephrolithiasis with an initial 10 percent rating assigned, 
effective from February 20, 2000; granted service connection 
for a ventral hernia, status post repair, with an initial 
noncompensable rating assigned; denied service connection for 
cold weather injuries to the feet and for leukocytosis.  In 
the veteran's May 2002 Notice of Disagreement (NOD), he 
specifically disagreed with the initial 10 percent rating 
assigned for the service-connected nephrolithiasis and with 
the initial noncompensable rating assigned for the service-
connected ventral hernia.  

The RO issued a rating decision in August 2003 which denied 
service connection for PTSD.  The veteran's NOD with that 
decision was not received at the RO until October 2004, more 
than a year after notice of the August 2003 decision.  As 
such, the veteran's October 2004 NOD is not timely, and the 
August 2003 decision denying service connection for PTSD is 
final.  See 38 C.F.R. § 20.302(a) (2005).  

In a November 2004 rating decision, the RO increased the 
rating to 30 percent for the service-connected 
nephrolithiasis, effective from August 29, 2002.  The RO 
mistakenly determined that the grant of 30 percent 
constituted a full grant of benefits on appeal, and as such, 
did not further address the issue in the December 2004 
Supplemental Statement of the Case (SSOC).  However, the 
Board notes that the effective date for the assignment of the 
30 percent rating is August 29, 2002, not the effective date 
of service connection of February 20, 2000.  As the veteran 
timely appealed the ratings initially assigned for the 
service-connected disabilities-just after establishing 
entitlement to service connection for them, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In light of the 
foregoing, the Board finds that the issue of entitlement to 
an increased rating for the service-connected nephrolithiasis 
is still in appellate status and before the Board at this 
time.  

The issue of entitlement to a compensable rating for the 
service-connected scar associated with the post operative 
ventral hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since service, the veteran's service-connected 
nephrolithiasis has been productive of recurrent stone 
formation requiring diet therapy, and/or drug therapy, and/or 
invasive or non-invasive procedures more than two times per 
year.

2.  The service-connected residuals of nephrolithiasis has 
never been manifested by renal dysfunction, constant 
albuminuria with some edema, a definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.

3.  The veteran's service-connected ventral hernia, status 
post repair, is productive of weakening of the abdominal 
wall; however indication for a supporting belt has never been 
demonstrated.  





CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, the schedular 
criteria for an initial 30 percent rating for the service-
connected nephrolithiasis have been met, since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7508, 7509 (2005).

2.  The schedular criteria for a rating in excess of 30 
percent for nephrolithiasis have not been met at any time 
since service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7508, 
7509 (2005).

3.  The schedular criteria for a compensable rating for the 
service-connected ventral hernia, status post repair, have 
not been met since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in February 2001, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims for service connection 
in the February 2001 duty-to-assist letter, and notified the 
veteran of the evidence and information necessary to 
substantiate claims for increased ratings in a subsequent 
VCAA letter sent to the veteran in September 2005.  The VCAA 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Furthermore, in the September 2005 letter, the 
veteran was specifically asked to submit all evidence in his 
possession that pertained to his claim.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, a VA 
examination report, and written statements from the veteran.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case with regard to the issues on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Increased Ratings

The veteran seeks increased initial ratings for the service-
connected nephrolithiasis, rated as 10 percent disabling 
prior to August 29, 2002 and rated as 30 percent from August 
29, 2002; and the service-connected ventral hernia, rated as 
noncompensable.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

However, in cases such as this, that arise from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§  3.102, 4.3 (2005).

A.  Nephrolithiasis

Historically, the veteran's service medical records reflect 
that the veteran developed nephrolithiasis during service in 
1997.  The veteran continued to experience recurrence of 
stone formation, with increasing frequency, in 1998 and 1999.  
Percocet, and occasionally morphine, were necessary for pain.  
The veteran was discharged from active service in February 
2000.  

At VA examination in August 2000, the veteran noted that he 
continued to have multiple bouts of recurrent 
nephrolithiasis, the last of which occurred in March 2000.  
The veteran reported renal colic, which occurred either in 
the right or the left flank area, with radiation to the 
abdomen.  The veteran reported needing to urinate 
approximately four times per day, with approximately two 
hours in between.  At night, the veteran needed to urinate 
approximately every four hours.  He denied having any dysuria 
or hematuria.  He denied urinary incontinence.  He did not 
require the use of pads.  He had not had any surgery or 
procedures  performed on his genitourinary tract.  The 
veteran did not require dialysis.  He denied any impotence, 
trauma to the genital area, or any condition affecting his 
sexual function.  The diagnosis was nephrolithiasis.  The 
examiner noted that the genitourinary examination was within 
normal limits, there was no CVA tenderness, and urinalysis 
revealed no hematuria or pynemia.

Service connection for nephrolithiasis was subsequently 
granted pursuant to a June 2001 rating decision.  An initial 
10 percent rating was assigned for the service-connected 
nephrolithiasis, effective from February 20, 2000, the day 
after the veteran's separation from active service.  The 
veteran appealed the initial rating assigned, asserting that 
a higher initial rating was warranted for the service-
connected nephrolithiasis because he had been hospitalized 
numerous times for kidney stones.  

The veteran's service-connected nephrolithiasis is rated 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2005).  
Under Diagnostic Code 7508, nephrolithiasis - which is the 
veteran's primary renal diagnosis -- is to be rated as 
hydronephrosis (Diagnostic Code 7509), except for recurrent 
stone formation requiring one or more of the following: diet 
therapy; drug therapy; or, invasive or non-invasive 
procedures more than two times/year, in which case a 30 
percent evaluation is assignable.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 (2005).  

Under Diagnostic Code 7509 (Hydronephrosis), when there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  When there are frequent attacks of colic, 
requiring catheter drainage, a 20 percent rating is 
warranted.  A 30 percent evaluation is assignable for 
hydronephrosis with frequent attacks f colic with infection 
(pyonephrosis), kidney function impaired.  If the disability 
is severe, it is to be rated as renal dysfunction.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7509 (2005).  Thus, for a 
disability evaluation in excess of 30 percent to be 
assignable, renal dysfunction must be demonstrated.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  Renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular warrants a 100 
percent rating.  Renal dysfunction manifested by persistent 
edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 
to 8mg%; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion is assigned an 80 percent rating.  Constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101 warrants a 60 percent rating.  
Albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101 warrants a 30 percent rating.  See 38 C.F.R. § 
4.115a (2005).

Under Diagnostic Code 7101, which governs ratings of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assignable 
for diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
assignable for diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  A 40 
percent evaluation is assignable for diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is 
assignable for diastolic pressure predominantly 130 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

In this case, the veteran's service-connected nephrolithiasis 
is rated as 10 percent disabling from February 20, 2000, and 
30 percent disabling from August 29, 2002, pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2005).  As the 
veteran appealed the initial rating assigned, the entire 
period, since the effective date of service connection, is 
ripe for appellate review.  For the reasons set forth below, 
the Board finds that the veteran's service-connected 
nephrolithiasis  meets the criteria for a 30 percent rating, 
from the effective date of service connection.  

The VA records consistently note that the veteran had been 
passing stones since 1998.  VA medical records show that the 
veteran was treated on numerous occasions for kidney stones 
from 2001 through 2003.  A January 2003 VA nephrology note 
reveals that the veteran passed 10 stones in the past 12 
months.

The RO subsequently increased the rating to 30 percent for 
the service-connected nephrolithiasis.  However, the RO 
assigned an effective date of August 29, 2002.  The Board 
finds, however, that the evidence showing treatment for the 
veteran's kidney stones has been fairly consistent since 
service.  Although the record may reflect that the veteran 
has more recently passed kidney stones with greater frequency 
since August 29, 2002, this does not mean that the veteran 
was not entitled to a 30 percent rating prior to that date.  
Rather, the Board finds that the evidence, as a whole, shows 
that the veteran has been passing kidney stones with relative 
consistency since service; and that he requires drug therapy.  
In light of the foregoing, and in resolving all doubt in the 
veteran's favor, the Board finds that the severity of the 
service-connected nephrolithiasis more closely approximates 
the criteria for the assignment of a 30 percent rating since 
the effective date of service connection.  

The 30 percent rating is the maximum allowable schedular 
rating for nephrolithiasis unless hydronephrosis is severe, 
in which case the disability would be rated based on renal 
dysfunction.  In the instant case, renal dysfunction is not 
shown.  Moreover, even if the veteran's service-connected 
nephrolithiasis were rated based on renal dysfunction, a 
rating in excess of 30 percent would only be assignable if 
the medical evidence revealed constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  This has never been shown.  

While the veteran clearly has frequent kidney stones, renal 
dysfunction has never been an issue.  As such, a schedular 
rating in excess of 30 percent is not warranted in this case.  

As the Board now assigns the maximum rating allowable for the 
veteran's service-connected nephrolithiasis under 38 C.F.R. § 
4.115b, Diagnostic Code 7508 (2005), effective from the 
effective date of service connection, the only issue left for 
consideration is whether an extra-schedular rating should be 
considered.  

In this regard, the RO also apparently determined that 
referral to the Under Secretary for Benefits or the Director 
of the Compensation for an extraschedular rating was not 
warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra- schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the Schedule is not inadequate.  The 
Schedule does provide higher ratings for the veteran's renal 
disability but, as discussed above, the schedular criteria 
for higher ratings have not been met.  It has not been shown 
that the service-connected nephrolithiasis has required 
frequent periods of hospitalization or alone produces marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's service-connected nephrolithiasis is not warranted.  
The Board does not doubt that the veteran has significant 
impairment due to the frequent kidney stones.  However, the 
Board also finds that the regular scheduler standards 
contemplate the symptomatology shown.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Ventral hernia

The record reflects that the veteran developed a ventral 
hernia in service, which ultimately required surgery in April 
1998.  Following the veteran's claim of service connection 
for residuals of a ventral hernia, the veteran was afforded a 
VA examination in August 2000.  The veteran reported a 
subsequent surgery in August 2000.  The veteran denied any 
abdominal pain, and nausea or vomiting, diarrhea or 
constipation.  The veteran complained of numbness at the 
surgical scar site.  

Examination revealed a 6.5 cm. mid abdominal scar.  It was 
linear and pinkish-appearing.  There was no tenderness to 
palpation, elevation, depression, underlying tissue loss, 
limitation of function, ulceration, breakdown, edema, or 
keloid formation.  There was mild disfigurement.  Examination 
of the abdomen was normal, without evidence of striae on the 
abdominal wall.  There was no evidence of superficial 
distention of the veins.  There was no tenderness to 
palpation of the abdomen.  The liver edge was not palpable.  
There was no evidence of ascites and hernias were absent.  

The diagnosis was status post abdominal herniorrhaphy with 
residual freshly healed scar.  The examiner noted that the 
scar was mildly disfiguring, but it was covered by clothing.  
Abdominal examination was within normal limits, and the 
examiner noted that, clinically, the veteran was 
asymptomatic.  

Service connection was granted pursuant to a June 2001 rating 
decision.  A noncompensable rating was assigned, effective 
from February 20, 2000, the effective date of service 
connection.  The veteran disagreed with that decision, 
asserting that a higher rating should be assigned based on 
his multiple hernia surgeries.  

The veteran's service-connected ventral hernia is rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7805-7339 (2005).  It appears, therefore, 
that the RO combined the rating for the ventral hernia scar, 
and the status post ventral hernia repairs into one 
disability and rated that disability based on the predominant 
symptom of the hernia repair residuals pursuant to Diagnostic 
Code 7339.  Or, perhaps the rating was combined because a 
noncompensable rating was assigned for both the scar, and the 
residuals of the ventral hernia.  Nevertheless, as noted in 
the remand portion of the decision hereinbelow, the Board 
finds that the scar associated with the service-connected 
ventral hernia, status post repair should be separately 
rated.  However, it would be prejudicial for the Board to 
proceed with that matter at the present time because the RO 
never provided the veteran with either the former, or the 
revised, regulations pertaining to scars.  See 38 C.F.R. 
§ 4.118 (2002) and (2005).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a post-
operative, ventral hernia is evaluated as 100 percent 
disabling when there is massive, persistent, severe diastasis 
of recti muscles, or extensive diffuse destruction or 
weakening of muscular and fascial support of abdominal wall 
so as to be inoperable.  A large hernia that is not well 
supported by a belt under ordinary conditions is evaluated as 
40 percent disabling.  For a 20 percent evaluation, there 
must be a small hernia that is not well supported by a belt 
under ordinary conditions, or a healed ventral hernia or 
post-operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  Residuals consisting of 
postoperative, healed wound with the use of a belt not 
indicated are evaluated as noncompensable.  38 C.F.R. § 
4.114, Diagnostic Code 7339 (2005).

A review of the VA outpatient treatment records was negative 
for recurrence of the service-connected ventral hernia.  
April 2003 outpatient reports noted that the veteran 
complained of some abdominal discomfort, but not pain.  There 
was no nausea or vomiting.  The report noted that there was 
not a recurrent ventral hernia, but the veteran exhibited 
abdominal rectal diastasis.  No surgical intervention was 
indicated.  Weight loss and exercise were recommended to 
strengthen the abdominal wall musculature.  

Thus, in sum, the medical evidence does not indicate that a 
compensable rating is warranted for the service-connected 
ventral hernia, status post repair.  The record does not 
reflect recurrence of the hernia.  Although abdominal rectal 
diastasis was noted in April 2003, a support belt was not 
indicated.  Rather, weight loss and exercise were 
recommended.  Thus, after a careful review of the record, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for the veteran's 
service-connected ventral hernia, status post repair.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  


ORDER

An initial 30 percent rating for the service-connected 
nephrolithiasis, prior to August 29, 2002, is granted, 
effective from February 20, 2000, subject to the laws and 
regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for the service-connected 
nephrolithiasis, at any time during the appeal period, is 
denied

A compensable rating for the service-connected ventral 
hernia, status post repair, is denied.  


REMAND

As noted hereinabove, the veteran's service-connected ventral 
hernia is rated as noncompensably disabling pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7805-7339 (2005).  It 
appears, therefore, that the RO combined the rating for the 
ventral hernia scar, and the status post ventral hernia 
repairs into one disability and rated that disability based 
on the predominant symptom of the hernia repair residuals 
pursuant to Diagnostic Code 7339.  

The veteran disagreed with the initial noncompensable rating 
assigned for the service-connected ventral hernia, post 
operative repair.  Although the RO rated the veteran's hernia 
disability pursuant to Diagnostic Code "7805-7339," the RO 
only addressed in the SOC the criteria set forth under 
Diagnostic Code 7339.  In other words, the veteran has never 
been provided with the rating criteria governing scars, yet 
the RO apparently rated the disability with those criteria in 
mind.  

Furthermore, the Board finds that the scar associated with 
the service-connected ventral hernia, status post repair 
should be separately rated.  However, it would be prejudicial 
for the Board to proceed with that matter at the present time 
because the RO never provided the veteran with either the 
former, or the revised, regulations pertaining to scars.  See 
38 C.F.R. § 4.118 (2002) and (2005).  

In light of the foregoing, the Board finds that the veteran 
should be provided with the laws and regulations governing 
scars.  As the veteran's increased rating claim has been 
pending since 2001, the veteran should be provided with a 
Supplemental Statement of the Case addressing both the old, 
and revised schedule for rating disabilities of the skin.  

In sum, the Board finds that the RO/AMC is now required to 
send the veteran a (supplemental) statement of the case as to 
this issue in accordance with 38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 19.29, 19.30 (2005).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a Notice of Disagreement has been 
submitted, the veteran is entitled to a Statement of the 
Case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

The RO should take appropriate steps in 
order to provide the veteran with a 
Supplemental Statement of the Case as to 
the issue of an increased (compensable) 
rating for the service-connected post 
operative ventral hernia scar in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30, 
19.31 (2005).  Then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


